internal_revenue_service number release date index number ---------------------- ------------------------------ --------------------------- ---------------------------------------------- -------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-130994-14 date date x ---------------------------------------- ------------------------------------- y ----------------------------------------- -------------------------- state ------------ dear ----------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x and y requesting a ruling under sec_7704 of the internal_revenue_code the code facts according to the information submitted x is a limited_liability_company organized under the laws of state x intends to form a publicly_traded_partnership within the meaning of sec_7704 by effecting an initial_public_offering of units in y y is a limited_partnership organized under the laws of state y will provide a full suite of fluid solid and oilfield waste handling treatment and disposal services to oil and natural_gas producers engaged in the exploration development and production of oil_and_gas as part of its upstream services y will deliver fresh water and other solutions including brine to well sites for use in fracturing the fresh water provided by y will initially consist of rain water and other natural runoff and may also consist of recycled water the brine provided by y will initially consist of brine produced during the drilling and plr-130994-14 formation of a salt cavern by injecting fresh water into a salt formation and retrieving the fully saturated brine that is returned through the cavern wellbore y may also provide recycled brine y will also deliver drilling mud and casing cement the water and other fluids will be delivered by truck tanks and in some cases temporary and permanent pipelines that will be owned operated and maintained by y during the provision of these services y’s employees will either remain present at both the fluid source and the well site to oversee the functioning of the pipelines and equipment or will monitor the fluid source and well site on an ongoing basis y intends to provide inter-well site water transportation services including transporting fluids between producers’ well sites on a single producing property transporting fluids between frac tanks for a producer at a single well site and transporting fluids for a producer between one or more well sites or a treatment plant y anticipates using pipelines for its water transfer services which will significantly reduce costs and produce less carbon emission where necessary to complete y’s fluid and waste handling services y will also lease specially designed frac tanks to oil_and_gas producers to provide temporary storage capacity for water flowback produced water pit water and other drilling and production wastes y’s employees will either remain present at well sites to ensure water is pumped at a sufficient rate or will monitor the fluid source and well site on an ongoing basis y will also process treat and dispose_of waste solids and waste fluids associated with the exploration and production of oil and natural_gas produced through drilling fracturing and production y will develop construct and manage water lines gathering systems and special waste landfills in connection with the treatment and disposal of waste solids and waste fluids the processed fluids will be cleaned and purified for reuse or will be disposed of by injecting the fluids into secure underground formations or discharged into surface water sites reclaimed materials such as brine that are separated during the recycling_process will be marketed for reuse in the oil and natural_gas production process y will also earn income from the marketing of hydrocarbons recovered during the waste fluid treatment and disposal process y intends to sell these reclaimed hydrocarbons in relevant markets other than to end users at the retail level the waste solids will be disposed of in special waste landfills y expects to conduct extensive monitoring of its disposal sites to comply with environmental and federal regulations y’s employees will operate maintain and monitor the disposal and treatment facilities on a continuous basis as part of its downstream services y expects to earn income from washing out trucks containment bins tanks and other equipment used in the oil and natural_gas extraction and production process washout activities this equipment must periodically be washed out to remove debris and preserve the full capacity of the equipment y’s employees will perform washout activities at the well sites using equipment specifically designed for use with the heavy machinery used in the exploration and production of oil plr-130994-14 and natural_gas y will be responsible for disposing waste fluids washed out of the producer’s equipment in conjunction with its washout activities and recycling and disposal services y will earn income from the recycling of drilling mud drilling mud will be collected by y through the use of equipment such as a centrifuge to isolate the reusable drilling mud from the drilling equipment that is being cleaned the collected mud will be recycled and repurposed for sale to producers for use in drilling and fracturing operations x and y make the following representations with respect to y’s operations the services provided by y will require substantial assets and equipment that are dedicated exclusively to use in the exploration and production of oil_and_gas and have limited utility outside of those areas the services provided by y will require personnel with specialized knowledge training and experience the production of oil_and_gas using the hydraulic fracturing process would not be commercially viable without fluid handling services law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that for purposes of sec_7704 the term mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 except that such term shall not include any product described in sec_613 or b plr-130994-14 sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber sec_611 provides in part that in the case of mines oil_and_gas wells other natural deposits and timber there shall be allowed as a deduction in computing taxable_income a reasonable allowance for depletion sec_613 lists certain of the mines wells and other natural deposits subject_to depletion sec_613 identifies sodium chloride sec_613 provides that mining includes the extraction of ores or minerals from the ground revrul_73_540 1973_2_cb_203 provides that extracting sodium chloride by the use of water in the solution mining method from underground rock salt beds are extraction processes and are considered allowable mining processes within the meaning of sec_613 conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by y from the delivery of fluids provision of inter-well water transfer services and the processing treatment and disposal of waste solids and waste fluids including washout services will constitute qualifying_income for purposes of sec_7704 further gross_income derived by y from the recovery recycling and marketing of brine chemicals and drilling mud to oil_and_gas producers and of hydrocarbons other than to end users at the retail level constitutes qualifying_income within the meaning of sec_7704 this ruling is not applicable to any income derived by y from the delivery of water brine drilling mud or other materials to affiliates or third parties where y does not also collect and clean recycle or otherwise dispose_of the delivered materials after use except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether y will meet the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-130994-14 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
